DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both cross cut installation and roll.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one tool for the subtractive contouring”, “a transport installation for generating a relative movement” and “an installation for applying material” in claims 1 and 15, “a planing installation”, “a four-side molder”, “trenching installation”, “router installation” and/or “sanding installation” for machining the workpiece in claim 5,  “a tape application installation by means of which at least one tape is capable of being applied” in claim 6, “an installation by means of which a medium… is capable of being applied” in claim 8, “a cleaning installation for cleaning” in claim 9, “a storage installation for storing” in claims 12 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
For the tool, the invoked structure is a planing tool, a routing tool or a sanding tool as per ¶8 of the publication.
For the transport installation, the invoked structure is rolls or belts (see ¶¶34-35).  It is noted that there is no structure disclosed for the transport installation to move the tool as claimed in claim 2 nor is there structure disclosed for moving the workpiece to or past the installation for applying material as in claim 3.
For the installation for applying material, the invoked structure is a tape installation (which as discussed below provides insufficient structure), rollers, rolls or sprays.
For the “a planing installation”, “a four-side molder”, “trenching installation” “router installation” and “sanding installation” there is no structure disclosed for this invocation.  Figure 1 simply shows a box and ¶8 and 37 discussed the tool but no structure is discussed.
For the tape application installation, the invoked structure is a prefabricated tape and a cross cutter (see ¶40).  However, this structure is insufficient to actually apply tape to the workpiece.  
For the installation of claim 8, the invoked structure is rollers, rolls or sprays (see ¶41).
For the cleaning installation the invoked structure is a blower nozzle, a suction device or a brush (see ¶43).
For the storage installation, there is no invoked structure in the specification, see ¶44.
Claim limitation “holding means for holding” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “holding means” coupled with functional language “for holding” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) claim 4 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that no corresponding structure is described in the specification for the 35 U.S.C. 112(f) limitation (see ¶33).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant refers to generic structure in functional form for a number of claimed features (as discussed above, most of these are claimed as 112(f) invocations) without discloses any actual structure that would perform those functions.  As such, the disclosure provided by applicant would not convey to a person of ordinary skill in the art that the inventor, at the time of invention, has possession of the invention.  For instance, applicant claims a transport installation for transporting the at least one tool but provides no structure for moving said tool.  Applicant also claims a holding means but no structure for holding a workpiece has been disclosed.  Additionally, applicant claims a planing installation, a four sided molder, a trenching installation, a router installation and a sanding installation but no structure is actually disclosed for these installations. As a final example (a more thorough accounting is discussed in the 112(b) rejections below), applicant claims a tape application installation to apply tape to the workpiece and while the disclosure does discuss a tape and a cross cutter for cutting the tape, there is no structure disclosed for actually applying the tape to the workpiece.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the phrase “in particular” is indefinite as it is unclear if applicant is claiming such use or not.  Further, as discussed above, there is insufficient structure disclosed for the invocation of “an installation for applying material” in the case of the tape applicator and for the “transport installation” there is no structure disclosed for it transporting the tool.  
For claim 2, the phrase “and/or” is indefinite as it is unclear which embodiment applicant is claiming.  Applicant has provided no disclosure of a single transport installation that can both transport the workpiece and the tool.  Further, there is in fact not structure disclosed for this invocation of the transport installation.
For claim 3, the phrase “and/or” is indefinite as it is unclear which embodiment applicant is claiming.  It is unclear how the transport installation can only guide the workpiece past the installation for applying material and yet also generate relative movement between the workpiece and the tool.  Additionally, the invocation of the transport installation has no disclosed structure for moving the workpiece to or past the installation for applying material.
For claim 4, the claim is indefinite as the “holding means” it invokes 112(f) but not structure has been disclosed.  As such, it is unclear what structure is being claimed.  Accordingly, for the purpose of examination, this will be treated as a generic structure and thus any structure for holding the workpiece will read on the claim.
For claim 5, the phrase “the machining of the workpiece” lacks antecedent basis.  Further, the phrases “a planing installation”, “a four-side molder”, “trenching installation”, “router installation” and “sanding installation” invoke 112(f) but no structure has been disclosed.  
For claim 6, the phrase “a tape application installation”, as discussed above, invokes 112(f) but discloses insufficient structure for performing said function.
For claim 7, the phrase “in particular” is indefinite as it is unclear if applicant is attempting to claim those types of tapes or if this is merely intended to be optional limitations.  For the purpose of examination, it is assumed to be optional.
For claim 8, the term “etc” is indefinite as it is unclear what additional medium this is claiming.  Further, the disclosure is insufficient in providing what applicant envisions as being claimed by “etc”.
For claim 10, the term “etc” is indefinite as it is unclear what additional medium this is claiming.  Further, the disclosure is insufficient in providing what applicant envisions as being claimed by “etc”.
For claim 11, there is no antecedent basis for “the tape application installation”.
For claim 12, the phrase “a workpiece storage installation” invokes 112(f) but, as discussed above, no structure has been disclosed.  Accordingly, it is unclear what structure is being claimed.  Thus, for the purpose of examination, this will be treated as a generic structure and thus any structure for storing the workpiece, no matter how brief, will read on the claim.
For claim 13, the phrase “in particular” is indefinite as it is unclear if applicant is attempting to claim those widths and thicknesses or if this is merely intended to be optional limitations.  For the purpose of examination, it is assumed to be optional.
For claim 14, the term “preferably” is indefinite as it is unclear if applicant is attempting to claim those type of workpieces or if this is merely intended to be optional limitations.  For the purpose of examination, it is assumed to be optional.
For claim 15, the phrase “in particular as claimed in claim1” is indefinite as it is unclear if applicant is attempting to claim the device of claim 1 or if this device is merely an optional limitation for the method.  Further, the phrase “in particular… a material is applied” is indefinite for the same reason and accordingly will be treated as an optional limitation not required by the claim.  Finally, the phrase “an installation for applying material” invokes 112(f) as discussed above and as discussed above there is insufficient structure disclosed for one of the invoked structures, applying tape.
For claim 16, the phrase “in particular” is indefinite as it is unclear if applicant is attempting to claim that method step or if this is merely intended to be optional limitations.  For the purpose of examination, it is assumed to be optional.
For claim 17, the phrase “a workpiece storage installation” invokes 112(f) but, as discussed above, no structure has been disclosed.  Accordingly, it is unclear what structure is being claimed.  Thus, for the purpose of examination, this will be treated as a generic structure and thus any structure for storing the workpiece, no matter how brief, will read on the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 12-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,725,891 to Ledinek et al (Ledinek).
Concerning claim 1, Ledinek discloses a machining device, in particular for board-shaped or bar-shaped workpieces from lumber, having at least one tool (19, 20) for the subtractive contouring of at least one lateral face of the workpiece, and having a transport installation (1, 2, 3, 4,5, 6) for generating a relative movement between the workpiece and the at least one tool for machining the workpiece by way of the at least one tool, and having an installation for applying material (9, 21) to the workpiece, wherein the installation for applying material to the workpiece is disposed downstream, in particular in the transporting direction of the transport installation, of the at least one tool for contouring.
Concerning claim 2, Ledinek discloses the transport installation (1-5) transports the workpiece in a transporting direction, and/or the transport installation transports the at least one tool.
Concerning claim 3, Ledinek discloses the transport installation (18) guides the workpiece to the installation for applying material, and/or past the installation for applying material, so as to apply a material to the workpiece.
Concerning claim 4, Ledinek discloses the transport installation has holding means (6) for holding the workpiece during transportation and/or during machining of at least one of the lateral faces of the workpiece.
Concerning claim 5, Ledinek discloses the machining of the workpiece on up to four lateral faces takes place by means of a planing installation and/or a four-side molder and/or trenching installation and/or router installation (8) and/or sanding installation.
Concerning claim 8, Ledinek discloses the installation for applying material (9, 21) has an installation by means of which a medium such as a primer and/or an adhesive (as glue is an adhesive), etc., is capable of being applied to the workpiece.
Concerning claim 12, Ledinek discloses a workpiece storage installation (18) for storing at least one workpiece or a plurality of workpieces is disposed in the workpiece flow between the at least one tool (8) and the installation for applying material (21).
Concerning claim 13, Ledinek discloses the machining device has a machining width for the machining (as all devices do), in particular for planing and/or routing, such that a maximum workpiece width of 450 mm and/or a maximum machining thickness of 350 mm are/is possible.
Concerning claim 14, Ledinek discloses the workpieces to be machined are preferably bar-shaped workpieces, the workpiece width thereof being up to 300 mm and/or the thickness thereof being up to 150 mm (as the device is capable of being used with bar shaped workpieces).
Concerning claim 15, Ledinek discloses a method for machining a workpiece by way of a machining device, in particular as claimed in claim 1, wherein, in which method a workpiece by means of at least one tool (8) is subtractively contoured on at least one lateral face (column 12, lines 5-7), and subsequently, in particular in the workpiece flow, a material (glue) is applied to the workpiece by means of an installation for applying material to the workpiece (column 12, lines 7-9).
Concerning claim 17, Ledinek discloses storing the workpiece in a workpiece storage installation takes place after the contouring of a workpiece (along conveyors 16 and 18), wherein upon the retrieval of a workpiece a material is applied (at 21) to the retrieved workpiece.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledinek.
Concerning claims 6-7, Ledinek does not disclose the installation for applying material is a tape application installation (instead it discloses its a gluing device) and the tape is an adhesive tape.
However, it is well known in the art that adhesive taping and gluing are alternatives.  Accordingly, a person of ordinary skill in the art would consider different adhesion methods such as taping and gluing based on their desired use of the adhered workpieces.  Accordingly, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Ledinek such that a taping installation is substituted for its gluing installation as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to using taping instead of gluing.
Concerning claim 11, the combination above would disclose that the tape application installation has a cross-cut installation for cross-cutting the tape as in order to tape a workpiece, the tape must be cut and this cut is well known to be a cross cut.

Claims 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledinek in view of U.S. Patent No. 7,882,866 to Burrows (Burrows).
Concerning claim 9, Ledinek does not disclose a cleaning installation.
Burrows discloses a machining device comprising a tool (30 or 31) for subtractive contouring of a face of a workpiece, a transport installation (22) and a cleaning installation (294) for cleaning the workpiece.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the cleaning installation of Burrows to the device or Ledinek because, as disclosed by Burrows, as this allows for removal of dust and particulate from the work area (column 7, lines 1-4).  Accordingly, the combination would disclose the cleaning installation between the tool and the installation for applying material.
Concerning claim 10, Burrows, as applied to Ledinek, discloses the cleaning installation has a blower nozzle, a suction installation (294), and/or a brush installation, etc.
Concerning claim 16, Burrows, as applied to Ledinek, discloses cleaning takes place after the contouring, in particular prior to material being applied to the workpiece.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2016/0288363 and U.S. Patent Nos. 6189682, 8245742 and 6701984 all disclose devices with tools and installations for applying material.  U.S. Patent No. 5932886 discloses a machine that applies tape to workpieces.  U.S. Patent Application Publication No. 2018/0154546 discloses applying paint.  U.S. Patent Application Publication No. 2008/0099105 discloses a device including a tool (700) and a storage installation (750).  See also U.S. Patent No. 6120628, especially figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
05/18/2022